       Case 4:09-cv-05718-SBA Document 198 Filed 09/07/21 Page 1 of 5




 1 QUINN EMANUEL URQUHART &                         IRELL & MANELLA LLP
   SULLIVAN, LLP                                    Jason G. Sheasby (CA SBN 205455)
 2 David Perlson (CA Bar No. 209502)                jsheasby@irell.com
   davidperlson@quinnemanuel.com                    Andrew J. Strabone (CA SBN 301659)
 3 50 California Street, 22nd Floor                 astrabone@irell.com
   San Francisco, CA 94111                          1800 Avenue of the Stars, Suite 900
 4 Telephone: (415) 875-6600                        Los Angeles, California 90067
   Facsimile: (415) 875-6700                        Telephone: (310) 277-1010
 5                                                  Facsimile: (310) 203-7199
   Jared Newton (admitted pro hac vice)
 6 jarednewton@quinnemanuel.com                     Attorneys for Plaintiff Netlist, Inc.
   Deepa Acharya (CA Bar No. 267654)
 7 deepaacharya@quinnemanuel.com

 8 1300 I Street NW, Suite 900
   Washington, D.C. 20005
 9 Telephone: (202) 538-8000
   Facsimile: (202) 538-8100
10
   Attorneys for Defendant Google LLC
11

12
                               UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14
                                      OAKLAND DIVISION
15

16
       NETLIST, INC.,                                Case No. 4:09-CV-05718-SBA
17
              Plaintiff,
                                                     JOINT STIPULATION AND
18                                                   [PROPOSED] ORDER RE: EXTENSION
                     v.                              TO FILE SEALING DECLARATION
19                                                   FOR DKTS. 193 AND 196
       GOOGLE LLC,
20
              Defendant.
21

22

23

24

25

26
27

28

                                                                    CASE NO. 4:09-CV-05718-SBA
         JOINT STIPULATION AND [PROPOSED] ORDER RE: EXTENSION TO FILE SEALING DECLARATIONS
       Case 4:09-cv-05718-SBA Document 198 Filed 09/07/21 Page 2 of 5




 1          Pursuant to Civil Local Rules 6-1 and 6-2, Plaintiff Netlist Inc. (“Plaintiff”) and Defendant

 2 Google LLC (“Defendant”), through their respective attorneys, declare as follows:

 3          WHEREAS, Plaintiff filed its Administrative Motion to File Under Seal Netlist’s Objection

 4 to New Evidence in Google’s Reply in Support of its Motion to Strike (Dkt. 181) and Exhibits

 5 Attached Thereto, Dkt. 193, on September 3, 2021;

 6          WHEREAS, Plaintiff filed its Administrative Motion to File Under Seal Netlist’s Opposition

 7 to Google’s Motion for Summary Judgment on the Issue of Absolute Intervening Rights (Dkt. 155),

 8 Dkt. 196, on September 3, 2021;

 9          WHEREAS, in light of Local Rule 79-5(e)(1), Google requested a two-day extension on

10 September 7, 2021 to adequately evaluate the information in the motions and submit its sealing

11 declarations for Dkts. 193 and 196;

12          WHEREAS, Plaintiff does not oppose Google’s request for a two-day extension to submit

13 its sealing declarations for Dkts. 193 and 196;

14          WHEREAS, Google’s request for a two-day extension to submit its sealing declarations to

15 Dkts. 193 and 196 modifies no other dates in the schedule;

16          WHEREAS, the parties acknowledge that the only previous time modifications to the current

17 procedural schedule concerned the briefing of the issue of intervening rights (Dkt. 150), the briefing

18 on Defendant’s Motion To Strike (Dkt. 152), and the hearing dates for Google’s Motion to Strike

19 and Motion for Summary Judgment on Absolute Intervening Rights, and that no other time

20 modifications have been entered into this case.

21          NOW THEREFORE, pursuant to Civil Local Rule 6-1 and 6-2, the parties hereto agree and

22 stipulate that:

23             i.    The deadline for Google to submit its sealing declarations for Dkts. 193 and 196 be

24                   extended to September 9, 2021.

25            ii.    No other changes will be made to the case schedule.

26
27          IT IS SO STIPULATED.

28

                                                                     CASE NO. 4:09-CV-05718-SBA
          JOINT STIPULATION AND [PROPOSED] ORDER RE: EXTENSION TO FILE SEALING DECLARATIONS
       Case 4:09-cv-05718-SBA Document 198 Filed 09/07/21 Page 3 of 5




 1
                                                      a.
 2

 3 DATED: September 7, 2021              Respectfully submitted,
                                                            IRELL & MANELLA LLP
 4

 5                                                      b.    B
                                          By /s/ Jason G. Sheasby
 6                                           Jason G. Sheasby
                                             Attorney for Plaintiff
 7                                           Netlist, Inc.
 8                                                      c.
     DATED: September 7, 2021            Respectfully submitted,
 9                                                          QUINN EMANUEL URQUHART
                                                            & SULLIVAN
10
                                                       a.     B
11                                         By /s/ David Perlson
12                                           David Perlson
                                             Attorney for Defendant
13                                           Google LLC

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                    CASE NO. 4:09-CV-05718-SBA
         JOINT STIPULATION AND [PROPOSED] ORDER RE: EXTENSION TO FILE SEALING DECLARATIONS
       Case 4:09-cv-05718-SBA Document 198 Filed 09/07/21 Page 4 of 5




 1                ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2          I, David Perlson, attest that concurrence in the filing of this document has been obtained
 3 from the other signatories. I declare under penalty of perjury that the foregoing is true and correct.

 4

 5                                                                a.     B
 6                                                  By    /s/ David Perlson
                                                            David Perlson
 7

 8                                                                b.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                     CASE NO. 4:09-CV-05718-SBA
          JOINT STIPULATION AND [PROPOSED] ORDER RE: EXTENSION TO FILE SEALING DECLARATIONS
      Case 4:09-cv-05718-SBA Document 198 Filed 09/07/21 Page 5 of 5




 1                                    [PROPOSED] ORDER

 2        Pursuant to stipulation of the parties, the Court hereby ORDERS:
 3          i.   The deadline for Google to submit its sealing declarations for Dkts. 193 and 196 be
 4               extended to September 9, 2021.
 5         ii.   No other changes will be made to the case schedule.
 6

 7        IT IS SO ORDERED.
 8

 9 Dated: ___________, 2021                   __________________________________________
                                                    Honorable Saundra Brown Armstrong
10                                                     United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                   CASE NO. 4:09-CV-05718-SBA
        JOINT STIPULATION AND [PROPOSED] ORDER RE: EXTENSION TO FILE SEALING DECLARATIONS
